—Order, Supreme Court, New York County (Carol Huff, J.), entered on or about November 24, 1992, inter alia, denying defendant-appellant Morgan Grenfell’s cross-motion for summary judgment against co-defendant Lehr Construction Corp., and third-party defendant Koenig Iron Works, Inc., on the theory of indemnification, unanimously affirmed, with costs.
The IAS Court correctly determined that issues of fact exist, precluding the award of summary judgment in favor of defendant Morgan Grenfell, the lessee of the premises, in an action brought by plaintiff to recover for injuries sustained on the job, against Lehr Construction, the general contractor on the *390renovation project and his employer, Koenig Iron Works, a subcontractor, on the theory of indemnification. In this action brought pursuant to Labor Law § 240 (1), the record demonstrates questions exist concerning the respective defendants’ and third-party defendant’s negligence, if any, with respect to their purported supervision and control over construction work and safety at the accident site. Thus, it would be premature to award summary judgment to Morgan Grenfell (see, D’Amico v Manufacturers Hanover Trust Co., 177 AD2d 441, 442-443). Concur — Sullivan, J. P., Carro, Rosenberger and Wallach, JJ.